COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 ROBERT HANSMAN,
                                                 §             No. 08-13-00295-CV
                        Appellant,
                                                 §                  Appeal from
 v.
                                                 §              120th District Court
 McDONALDS RESTAURANT,
 YORK CLAIMS SERVICE,                            §            of El Paso County, Texas
 LEXINGTON INSURANCE COMPANY,
 AND CASTRO ENTERPRISES, INC.,                   §               (TC # 2011-2356)

                        Appellees.               §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time to file his brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). Appellants’ brief was due to be filed on February 16,

2014, but it has not been filed. The Clerk of the Court notified Appellant that his brief was past

due and informed him of the Court’s intent to dismiss the appeal for want of prosecution unless,

within ten days of the notice, Appellant or another party responded showing grounds to continue
the appeal. Appellant has not filed his brief, a motion for extension of time, or any response to

the Clerk’s inquiry. Accordingly, we dismiss the appeal for want of prosecution. TEX.R.APP.P.

38.8(a)(1), 42.3(b).


May 30, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-